Fitzsimons, Ch. J.
The action is for libel in publishing in the defendant’s newspaper an article reflecting upon the plaintiff in *774the line of his calling, and which is libelous per se. Davey v. Davey, 22 Misc. Rep. 668. The defendant admitted the publication and pleaded facts in mitigation of damages. Upon the trial, the jury awarded the plaintiff $500. We find no error in the rulings, and as the damages were largely in the discretion of the jury (Holmes v. Jones, 147 N. Y. 59), and the amount awarded not excessive, the judgment and order appealed from must be affirmed, with costs.
McCarthy, J., concurs.
Judgment and order affirmed, with costs.